Citation Nr: 1400393	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating for a lumbosacral spine disability in excess of 20 percent prior to May 18, 2009, and in excess of 40 percent as of May 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 1997 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A June 2008 decision granted service connection and assigned an initial 20 percent rating for the lumbar spine disability, effective June 1, 2008.  An April 2010 rating decision continued the initial 20 percent rating.  A December 2010 rating decision assigned a 40 percent rating, effective May 18, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The record shows that the Veteran was last provided a VA spine examination in November 2010.  The November 2010 VA examination is somewhat stale.  The Board also finds that since VA medical records and private medical records specific to the Veteran's treatment of his service-connected spine disability are to be obtained on remand, a new examination is necessary to fully and fairly assess the severity of the Veteran's service-connected lumbar spine disability.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  The new VA examination should include specific findings regarding the impact of the Veteran's service-connected lumbar spine disability on his occupational and social functioning. 

The most recent VA medical records of record are dated through July 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

During the April 2011 Board hearing, the Veteran testified that he received treatment for his spine disability from J. W. Schwaegler, M.D. at the Seattle Spine Clinic.  While there are a few records from the Seattle Spine Clinic associated with the claims file, the most recent are from January 2009.  On remand, the Veteran should be given an additional opportunity to provide VA with authorization to obtain all outstanding treatment records from Dr. Schwaegler. 

The Veteran has testified that his service-connected lumbar spine disability has impacted his employment, to include his current employer providing special accommodations in the form of specialized seating and parking.  On remand, the RO should also adjudicate whether that claim meets the criteria for submission for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.   Request the Veteran to provide authorization to obtain all outstanding private medical records, to specifically include those from J.W. Schwaegler at the Seattle Spine Clinic.  All records obtained should be added to the claims file.  

2.  Obtain from the Seattle VAMC all outstanding medical records pertaining to the treatment of the Veteran's spine from December 2010 to the present. 

3.  Schedule the Veteran for a VA spine examination, by an examiner who has not previously examined the Veteran, to determine the severity of the Veteran's lumbosacral spine disability.  The examiner must review the claims file and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail. 

(1) The examiner should conduct range of motion testing of the back, expressed in degrees. 

(2) The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(3) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(4) The examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(5) The examiner should state whether or not the Veteran has had any incapacitating episodes and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

(6) Any neurological manifestations of the Veteran's service-connected lumbar spine disability should be described in detail. 

(7) The examiner should also provide an assessment of the impact of the Veteran's service-connected lumbar spine disability on his employability.

4.  Then, readjudicate the claim, to include whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1) (2013).  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


